DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on 02 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 February 2022.







Claim Objections
Claims 5, 7, 9 and 10 are objected to because of the following informalities:
Claim 5, line 4: --a-- should be added between “is” and “different.”
Claim 5, line 5: “connector” should be changed to --connectors--.
Claim 7, line 3: --of-- should be added between “bearing” and “one.”
Claim 9, line 1: --the-- should be added between “wherein” and “connections.”
Claim 10, line 3: --of-- should be added between “each” and “said.”
Claim 10, line 4: --of-- should be added between “each” and “said.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: plurality of connection features in claim 1; at least one connection feature in claim 1; corresponding connection features in claim 2; the connection features in claim 3; the plurality of connection features in claim 5; at least one connection feature in claim 5; and connection features in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the connection feature(s)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the connection feature(s)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the corresponding connector" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the corresponding connector" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said respective second indentation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the corresponding connector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharadwaj et al., U.S. PG-Pub 2012/0253323.
Regarding claim 1, Bharadwaj et al., discloses a connection member comprising: an elongate shaft having a longitudinal axis (91), a proximal end and a distal end, and a plurality of connection features (96, 100, 110) located at the proximal end of the shaft, the plurality of connection features comprising: at least one connection feature (110) for mating with a first kind of corresponding connector, and at least one connection feature (96) for mating with a second, different kind of corresponding connector (Fig. 5).

Regarding claim 3, Bharadwaj et al. discloses wherein the connection feature (110) for mating with a first kind of corresponding connector is grouped in a first region of the connection member, and wherein the connection feature (96) for mating with a second, different kind of corresponding connector is grouped in a second, different region of the connection member (Fig. 5).
Regarding claims 4, Bharadwaj et al. discloses wherein the connection member is a male connection member and wherein the corresponding connectors are female connectors (Fig. 5).
Regarding claim 5, Bharadwaj et al. discloses wherein the plurality of connection features comprise at least one connection feature (100) for mating with a third kind of corresponding connector, wherein the third kind of corresponding connector is a different kind of corresponding connector to both the first and second kinds of corresponding connectors (Fig. 5).
Regarding claim 6, Bharadwaj et al. discloses wherein at least one of the connection features (96) comprises a locking groove for receiving a locking feature comprising a locking pin bearing or a locking ball bearing of a corresponding connector (Fig. 5).
Regarding claims 11-14, Bharadwaj et al. discloses wherein at least one of the connection features (110) comprises a plurality of pairs of substantially flat opposite surfaces, wherein the pairs of surfaces are arranged circumferentially around the .

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witt, U.S. PG-Pub 2014/0243831.
Regarding claims 1 and 15, Witt discloses a connection member comprising: an elongate shaft having a longitudinal axis (108), a proximal end and a distal end, and a plurality of connection features located at the proximal end of the shaft, the plurality of connection features comprising: at least one connection feature (112) for mating with a corresponding connector of a Hudson connection; and at least one connection feature for mating with a second, different kind of corresponding connector (examiner annotated Fig. 1 below and paragraph [0032]).

    PNG
    media_image1.png
    391
    464
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al., U.S. PG-Pub 2012/0253323 in view of McCombs, U.S. PG-Pub 2010/0063524.
Regarding claims 7 and 8, Bharadwaj et al. discloses wherein at least one of the connection features (96) comprises a locking groove for receiving a locking feature comprising a locking pin bearing or a locking ball bearing of a corresponding connection (Fig. 5), but does not discloses at least one of the connection features comprises substantially spherical indentations distributed circumferentially around the elongate shaft for receiving a corresponding locking ball bearing of one of said corresponding connectors.
McCombs discloses a connection member that has substantially spherical indentations discloses that are discloses as being functional equivalents to various other types of connection features (paragraph [0136]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the connection features of Bharadwaj et al. to have substantially spherical indentations distributed circumferentially around the elongate shaft in view of McCombs to permit a functionally equivalent means for receiving a corresponding locking structure.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC S GIBSON/           Primary Examiner, Art Unit 3775